Citation Nr: 0108027	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for a left knee 
disability.

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The appellant serviced on active duty in the Philippines with 
the recognized guerrillas from April 1945 to September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, wherein the appellant's claims of 
service connection for malaria and a left knee disability 
were denied.

In January 2000 the appellant requested a travel board 
hearing, however, he subsequently withdrew his request.

The Board notes that the August 1999 rating decision also 
denied entitlement to service connection for pulmonary 
tuberculosis and a cataract.  By determination dated in 
December 1999, the RO denied entitlement to nonservice-
connected disability pension.  A notice of disagreement as to 
these issues was received by the RO in January 2000.  The 
appellant was provided with a statement of the case in March 
2000; however, these issues were not developed for appellate 
review inasmuch as, according to the records before the 
Board, the appellant did not file a substantive appeal for 
any of these issues.  Accordingly, the issues of entitlement 
to service connection for pulmonary tuberculosis, entitlement 
to service connection for a cataract and entitlement to 
nonservice-connected disability pension are not before the 
Board at this time.


FINDINGS OF FACT

1.  The weight of the medical evidence establishes that the 
appellant does not have malaria that is related to his 
recognized military service.

2.  The weight of the evidence establishes that the appellant 
does not have a left knee disability related to his 
recognized military service.


CONCLUSION OF LAWS

1.  The appellant does not have malaria that was incurred in 
or aggravated by recognized military service.  38 U.S.C.A. 
§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  The veteran does not have a left knee disability that was 
incurred in or aggravated by recognized military 
service.38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant served on active duty with a recognized 
guerilla unit from April 1945 to September 1945.  No 
complaints or findings of a left knee disability were noted 
in his service medical records.  A separation examination 
report dated in April 1946 notes a history of malaria since 
1943.  There are no other references to malaria in his 
records.

In December 1998 the appellant submitted a claim, in 
pertinent part, for service connection for malaria and a left 
knee disability.

In a June 1999 letter the RO asked the appellant to submit 
"medical (preferably the actual clinical records of 
treatment for your claimed condition(s) from the earliest 
date it was first diagnosed) and/or lay evidence that 
supports your contention that the claimed condition(s) was 
incurred or aggravated coincident to recognized military 
service; medical evidence that you currently suffer from the 
claimed condition(s) or its residuals; and medical evidence 
that shows the condition(s) which is currently demonstrated, 
is related to the disease or injury claimed to be of military 
service origin." 

In a letter received by the RO in August 1999, the appellant 
stated that he received a superficial wound on the left 
interior knee while engaged in an encounter with the enemy in 
1944 and that he contracted malaria in 1945 while his unit 
was attached to the United States Army.  He further stated, 
"[u]nfortunately, I cannot comply with your instruction for 
me to submit medical evidence regarding the injuries that I 
sustained due to the fact that the injuries malaria fever and 
left knee injury were sustained during the World War II and I 
cannot produce any other medical evidence to prove them." 

In an August 1999 notice of disagreement the appellant again 
stated that he couldn't produce documents with regard to his 
left knee injury and malaria.  The appellant has submitted no 
additional evidence to support his claims.


Analysis

The appellant served in a guerrilla unit and had recognized 
active duty from April to September 1945.  See 38 C.F.R. 
§ 3.9 (2000).

The appellant contends that the RO erred by failing to grant 
granting service connection for malaria and a left knee 
disability.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Moreover, certain tropical diseases, such as 
malaria, when manifested to a degree of 10 percent or more 
within one year from the date of separation of such service 
or at a time when standard accepted treatises indicate that 
the incubation period commenced during such service, shall be 
considered to have been incurred in or aggravated by such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  Residence during 
the period in question in a region where the particular 
disease is endemic may be considered in rebutting the 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Notwithstanding such presumption, 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that " a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability. "  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski , 2 Vet. App. 492, 495 
(1992).

Until very recently, the RO and the Board were required by 
law to assess every claim, before completing adjudication as 
to the its merits under substantive law, to determine whether 
the claim was well grounded, pursuant to 38 U.S.C.A. § 
5107(a) (West 1991).  A claimant seeking benefits under a law 
administered by the Secretary of Veterans Affairs had the 
burden to submit sufficient evidence to justify a belief by a 
fair and impartial individual that the claim was well 
grounded; then, if that burden was met, VA had the duty to 
assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the burden was not met, 
the duty to assist pursuant to section 5107(a) did not 
attach.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

However, Congress has recently passed, and the President has 
signed into law, legislation repealing the requirement that a 
claim be well grounded.  Several bills were involved in this 
process, but the legislation that now governs cases such as 
this is the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The law, enacted on 
November 9, 2000, contains, in pertinent part, the following 
new sections with respect to the duty to assist and the 
development of claims: 

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

(b)  ASSISTANCE IN OBTAINING RECORDS. -- (1)  As part of 
the assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.

(2)  Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a 
notification shall --

(A)  identify the records the Secretary is 
unable to obtain;

(B)  briefly explain the efforts that the 
Secretary made to obtain those records; and

(C)  describe any further action to be taken 
by the Secretary with respect to the claim.

(3)  Whenever the Secretary attempts to obtain 
records from a Federal department or agency under 
this subsection or subsection (c), the efforts to 
obtain those records shall continue until the 
records are obtained unless it is reasonably 
certain that such records do not exist or that 
further efforts to obtain those records would be 
futile.

(c)  OBTAINING RECORDS FOR COMPENSATION CLAIMS. -- In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection 
(b) shall include obtaining the following records if 
relevant to the claim:  

(1)  The claimant's service medical records and, if 
the claimant has furnished the Secretary 
information sufficient to locate such records, 
other relevant records pertaining to the claimant's 
active military, naval, or air service that are 
held or maintained by a governmental entity.

(2)  Records of relevant medical treatment or 
examination of the claimant at Department health-
care facilities or at the expense of the 
Department, if the claimant furnishes information 
sufficient to locate those records.

(3)  Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision 
on the claim.  

(e)  REGULATIONS. -- The Secretary shall prescribe 
regulations to carry out this section.

(f)  RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of this title.

(g)  OTHER ASSISTANCE NOT PRECLUDED. -- Nothing in this 
section shall be construed as precluding the Secretary 
from providing such other assistance under subsection 
(a) to a claimant in substantiating a claim as the 
Secretary considers appropriate.

*...*...*...*...*

§ 5107.  Claimant responsibility; benefit of the doubt

(a)  CLAIMANT RESPONSIBILITY. -- Except as otherwise 
provided by law, a claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the Secretary.

(b)  BENEFIT OF THE DOUBT. -- The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence  regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

The Court has consistently held that "[s]ervice connection 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury."  
Savage, v. Gober, 10 Vet. App. 488, 493 (1997).  Even without 
the well-grounded-claim requirement, a veteran must still 
submit "proof of a present disability" to be ultimately 
successful on the merits of the claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

In the present case, there is no medical evidence of record, 
and the appellant has indicated that none exists, which tends 
to establish the existence of a current diagnosis of malaria.  
Likewise, there is no medical evidence of record, and the 
appellant has indicated that none exists, which tends to 
establish a causal link between a current diagnosis of 
malaria and the appellant's recognized military service.  In 
the absence of medical evidence to support his contentions, 
the clear weight of the evidence is against the appellant's 
claim.  As the negative and positive evidence is not in 
approximate balance with respect to any material point, there 
is not doubt to be resolved in the appellant's favor and his 
claim of service connection for malaria must, therefore, be 
denied.

Likewise, there is no medical evidence of record, and the 
appellant indicated that none exists, which tends to 
establish the existence of a current diagnosis of a left knee 
disability.  Likewise, there is no medical evidence of 
record, and the appellant has indicated that none exists, 
which tends to establish a causal link between a current 
diagnosis of a left knee disability and the appellant's 
recognized military service.  In the absence of medical 
evidence to support his contentions, the clear weight of the 
evidence is against the appellant's claim.  As the negative 
and positive evidence is not in approximate balance with 
respect to any material point, there is no doubt to be 
resolved in the appellant's favor and his claim of service 
connection for a left knee disability must, therefore, be 
denied.

As discussed above, the Board is well aware of the recent 
changes in law with regard to VA's duty to assist claimants, 
including the necessity of securing such pertinent military 
and non-military records as may substantiate the appellant's 
claim.  Here, however, it is clear from the appellant's 1999 
statement that there is no additional documentary evidence 
that is relevant to his claimed malaria and left knee 
disability.  Further, the June 1999 letter from the RO to the 
veteran provides adequate notice to the veteran of what 
evidence would be necessary to substantiate his claim.  Thus, 
the statutory requirements in the Veteran's Claims Assistance 
Act of 2000 have been fully satisfied by the action 
undertaken by the RO.  In the case at hand, the Board 
concludes that the preponderance of the evidence is against 
service connection for malaria and a left knee disability and 
the appeal is denied.


ORDER

Service connection for malaria is denied.

Service connection for a left knee disability is denied.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

